Title: From Benjamin Franklin to William Strahan, 27 November 1755
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. Nov. 27. 1755
I have yours of Oct. 3. Bolitho being just arriv’d, the Things not yet come on shore.
By the Account sent, I find I was then £59 4s. ½d. in your Debt. I hope you have since received the Bills I sent you per Joy and Budden for £109 8s. 4d. Sterling which will leave a Ballance in my Favour.
I do not at all approve of B. Mecom’s being so much in your Debt, and shall write to him about it. The People of those Islands expect a great deal of Credit, and when the Books are out of his hands, if he should die, half would not be collected; This I have learnt by Experience in the Case of poor Smith, whom I first settled there. I am glad therefore that you declin’d sending him the other Things he wrote for. Pray write to him for the Pay and make him keep Touch; that will oblige him to dun quick and get in his Debts; otherwise he may hurt himself, and you in the End. Remember I give you this Caution, and that you venture on your own Risque.
I shall be glad to be of any Service to you in the Affair you mention relating to the Gent. Magazines; and our Daughter, (who already trades a little to London) is willing to undertake the Distributing them per Post from this Place, hoping it may produce some Profit to herself. I will immediately cause Advertisements to be printed in the Papers here, at New York, Newhaven and Boston, recommending that Magazine, and proposing to supply all who will subscribe for them at 13s. this Currency a Year; the Subscribers paying down the Money for one Year beforehand; for otherwise there will be a considerable Loss by Bad Debts. As soon as I find what this Subscription will produce, I shall know what Number to send for. Most of those for New England must be sent to Boston. Those for New York, Connecticut, Pensilvania and Maryland, must be sent in to New York or Philadelphia, as Opportunities offer to one Place or the other. As to Virginia, I believe it will scarce be worth while to propose it there, the Gentlemen being generally furnisht with them by their Correspondents in London. Those who incline to continue, must pay for the second Year three Months before the first expires, and so on from time to time. The Postmasters in those Places to take in the Subscription Money, and distribute the Magazines, &c. These are my first Thoughts. I shall write farther. That Magazine has always been in my Opinion by far the best. I think [it] never wants Matter both entertaining and instructive, or I might now and then furnish you with some little Pieces from this Part of the World.

My Wife and Daughter join in sincerest good Wishes of Prosperity to you and all yours, with Dear Sir, Your most obedient humble Servant
B Franklin
My Respects to Mr. Newberry, of whom you give so amiable a Character.
Mr. Strahan
 Addressed: To / Mr. William Strahan / Printer / London